
	

115 HR 1107 : Pershing County Economic Development and Conservation Act
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1107
		IN THE SENATE OF THE UNITED STATES
		January 17, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To promote conservation, improve public land management, and provide for sensible development in
			 Pershing County, Nevada, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Pershing County Economic Development and Conservation Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Checkerboard land resolution
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. Sale or exchange of eligible land.
					Sec. 104. Disposition of proceeds.
					TITLE II—Land conveyances and transfers
					Sec. 201. Conveyances of covered land.
					Sec. 202. Conveyance of land for use as a public cemetery.
					TITLE III—Wilderness areas
					Sec. 301. Additions to the National Wilderness Preservation System.
					Sec. 302. Administration.
					Sec. 303. Wildlife management.
					Sec. 304. Release of wilderness study areas.
					Sec. 305. Native American cultural and religious uses.
 2.DefinitionsIn this Act: (1)CountyThe term County means Pershing County, Nevada.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Nevada.
 (4)Wilderness areaThe term wilderness area means a wilderness area designated by section 301(a). ICheckerboard land resolution 101.FindingsCongress finds that—
 (1)since the passage of the Act of July 1, 1862 (12 Stat. 489, chapter 120) (commonly known as the Pacific Railway Act of 1862), under which railroad land grants along the Union Pacific Railroad right-of-way created a checkerboard land pattern of alternating public land and privately owned land, management of the land in the checkerboard area has been a constant source of frustration for both private landholders and the Federal Government;
 (2)management of Federal land in the checkerboard area has been costly and difficult for the Federal land management agencies, creating a disincentive to manage the land effectively;
 (3)parcels of land within the checkerboard area in the County will not vary significantly in appraised value by acre due to the similarity of highest and best use in the County; and
 (4)consolidation of appropriate land within the checkerboard area through sales and as acre-for-acre exchanges for development and Federal management will—
 (A)help improve the tax base of the County; and (B)simplify management for the Federal Government.
 102.DefinitionsIn this title: (1)Eligible landThe term eligible land means—
 (A)any land administered by the Director of the Bureau of Land Management that is within the area identified on the Map as Checkerboard Lands Resolution Area that is designated for disposal by the Secretary through—
 (i)the Winnemucca Consolidated Resource Management Plan; or (ii)any subsequent amendment or revision to the management plan that is undertaken with full public involvement; and
 (B)the land identified on the Map as Additional Lands Eligible for Disposal. (2)MapThe term Map means the map entitled Pershing County Checkerboard Lands Resolution and dated February 9, 2017.
				103.Sale or exchange of eligible land
 (a)Authorization of conveyanceNotwithstanding sections 202 and 203, subsections (b) through (i) of section 206, and section 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), the Secretary, in cooperation with the County, in accordance with this Act and any other applicable law, and subject to valid existing rights, shall conduct sales or exchanges of the eligible land.
 (b)Joint selection requiredThe Secretary and the County shall jointly select which parcels of eligible land to offer for sale or exchange under subsection (a).
 (c)Compliance with local planning and zoning lawsBefore carrying out a sale or exchange under subsection (a), the County shall submit to the Secretary a certification that qualified bidders have agreed to comply with—
 (1)local zoning ordinances; and (2)any master plan for the area approved by the County.
					(d)Method of sale or exchange
 (1)In generalThe sale or exchange of eligible land under subsection (a) shall be— (A)consistent with subsections (b), (d), and (f) of section 203 and section 206(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713, 1716(a)); and
 (B)conducted through— (i)a sale, which shall be—
 (I)through a competitive bidding process, under which adjoining landowners are offered the first option, unless otherwise determined by the Secretary;
 (II)for not less than fair market value, based on an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice; and
 (III)conducted in accordance with subsection (f); or (ii)subject to paragraph (3), an acre-for-acre exchange for private land located within a Management Priority Area identified under paragraph (4)(A).
 (2)Mass appraisalNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Secretary shall—
 (A)conduct a mass appraisal of the eligible land to determine whether any parcel of eligible land is likely valued at equal to or greater than $500 per acre (in 2017 constant dollars, as measured by the Consumer Price Index); and
 (B)make available to the public the results of the mass appraisal conducted under subparagraph (A). (3)Exclusion (A)In generalIf the Secretary determines that a parcel of eligible land is likely valued at equal to or greater than $500 per acre (in 2017 constant dollars, as measured by the Consumer Price Index) under paragraph (2)(A), the Secretary shall exclude that parcel from the acre-for-acre exchange described in paragraph (1)(B)(ii).
 (B)Publication in Federal RegisterIf a mass appraisal of eligible land under paragraph (2)(A) is not finalized, or up-to-date and publicly available, before an acre-for-acre exchange described in paragraph (1)(B)(ii) is completed, the Secretary may finalize the exchange if the Secretary publishes in the Federal Register—
 (i)a determination stating that the one or more parcels of eligible land included in the exchange are likely valued at less than $500 per acre (in 2017 constant dollars, as measured by the Consumer Price Index); and
 (ii)a description of the methodology used to arrive at that determination. (4)Management Priority Areas (A)In generalSubject to subparagraph (B), not later than 1 year after the date of enactment of this Act, for the purpose of the exchanges authorized under paragraph (1)(B)(ii), the Secretary—
 (i)shall identify Management Priority Areas within the Checkerboard Lands Resolution Area, as identified on the Map, that are considered by the Secretary to be—
 (I)greater sage-grouse habitat; (II)part of an identified wildlife corridor or designated critical habitat;
 (III)of value for outdoor recreation or public access for hunting, fishing, and other recreational purposes;
 (IV)of significant cultural, historic, ecological, or scenic value; or (V)of value for improving Federal land management; and
 (ii)as appropriate, may identify additional management priority areas in the County any time after the identification under clause (i) is completed.
 (B)LimitationManagement of Federal land within any Management Priority Area identified under subparagraph (A) shall not be changed based solely on that identification.
						(e)Withdrawal
 (1)In generalSubject to valid existing rights and mining claims for which the claims maintenance fees have been paid in the applicable assessment year, effective on the date on which a parcel of eligible land is selected for sale or exchange under subsection (b), that parcel is withdrawn from—
 (A)all forms of entry and appropriation under the public land laws, including the mining laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing and geothermal leasing laws. (2)TerminationThe withdrawal of a parcel of eligible land under paragraph (1) shall terminate—
 (A)on the date of sale or, in the case of exchange, the conveyance of title of the parcel of eligible land under this title; or
 (B)with respect to any parcel of eligible land selected for sale or exchange under subsection (b) that is not sold or exchanged, not later than 2 years after the date on which the parcel was offered for sale or exchange under this title.
						(f)Parameters for sale or exchange
					(1)Sales
 (A)DeadlineExcept as provided in paragraph (3), not later than 1 year after the date of enactment of this Act, and not less frequently than once per year thereafter until the date on which the limitation in subparagraph (B) has been reached or the date on which the County requests a postponement under paragraph (3), the Secretary shall offer for sale the parcels of eligible land jointly selected under subsection (b).
 (B)LimitationThe total acreage of eligible land sold under this title shall consist of not more than 150,000 acres of eligible land.
 (2)Deadline for exchangesExcept as provided in paragraph (3), not later than 1 year after the date on which the Management Priority Areas are identified under subsection (d)(4)(A), and not less frequently than once per year thereafter until the date on which all of the parcels of eligible land have been disposed of or the date on which the County requests a postponement under paragraph (3), the Secretary shall offer for exchange the parcels of eligible land jointly selected under subsection (b).
					(3)Postponement; exclusion for sale or exchange
 (A)Request by county for postponement or exclusionAt the request of the County, the Secretary shall postpone or exclude from a sale or exchange all or a portion of the eligible land jointly selected under subsection (b).
 (B)Indefinite postponementUnless specifically requested by the County, a postponement under subparagraph (A) shall not be indefinite.
 (C)Postponement or exclusion by the SecretaryThe Secretary may postpone or exclude from a sale or exchange all or a portion of the eligible land jointly selected under subsection (b) for emergency ecological or safety reasons.
						104.Disposition of proceeds
 (a)Disposition of proceedsOf the proceeds from the sale of land under section 103 or 201— (1)5 percent shall be disbursed to the State for use in the general education program of the State;
 (2)10 percent shall be disbursed to the County for use as determined through normal County budgeting procedures; and
 (3)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Pershing County Special Account, which shall be available to the Secretary, in consultation with the County, for—
 (A)the reimbursement of costs incurred by the Department of the Interior in preparing for the sale or exchange of the eligible land, including—
 (i)the costs of surveys and appraisals; and (ii)the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);
 (B)the conduct of wildlife habitat conservation and restoration projects, including projects that benefit the greater sage-grouse in the County;
 (C)a project or activity carried out in the County to address drought conditions; (D)the implementation of wildfire presuppression and restoration projects in the County;
 (E)the acquisition of environmentally sensitive land or interests in environmentally sensitive land in the County;
 (F)projects that secure public access to Federal land for hunting, fishing, and other recreational purposes through easements or rights-of-way in the County; and
 (G)the conduct of any surveys related to the designation of the wilderness areas under title III. (b)Investment of special accountAny amounts deposited in the special account established under subsection (a)(3)—
 (1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and
 (2)may be expended by the Secretary in accordance with this section. (c)Reports (1)In generalBeginning with fiscal year 2020, and once every 5 fiscal years thereafter, not later than 60 days after the last day of the preceding fiscal year, the Secretary shall submit to the State, the County, and the appropriate committees of Congress a report on the operation of the special account established under subsection (a)(3) for the preceding 5 fiscal years.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the fiscal year covered by the report— (A)a statement of the amounts deposited into the special account;
 (B)a description of the expenditures made from the special account for the fiscal year, including the purpose of the expenditures;
 (C)recommendations for additional authorities to fulfill the purpose of the special account; and (D)a statement of the balance remaining in the special account at the end of the fiscal year.
						IILand conveyances and transfers
			201.Conveyances of covered land
 (a)DefinitionsIn this section: (1)Covered landThe term covered land means any Federal land or interest in Federal land in the County identified on the Map as Covered Land.
 (2)MapThe term Map means the map entitled Pershing County Land Conveyances and Transfers and dated February 9, 2017. (3)Qualified entityThe term qualified entity means, with respect to a portion of covered land—
 (A)the owner of the mining claims, millsites, or tunnel sites on a portion of the covered land on the date of enactment of this Act;
 (B)the lessee, or other successor in interest of the owner— (i)with the right of possession of the mining claims, millsites, or tunnel sites on the covered land;
 (ii)that has paid (or whose agent has paid) the annual claim maintenance fee or filed a maintenance fee waiver on or before September 1, 2017, with the authority or consent of the owner, for the upcoming assessment year for the mining claims, millsites, or tunnel sites within the exterior boundary of the portion of covered land, as determined based on the claim maintenance fee records of the Bureau of Land Management as of the date of introduction of this Act; and
 (iii)that has the authority or consent of the owner to acquire the portion of covered land; or (C)a subsequent successor to the interest of a qualified entity in the covered land that has the authority or consent of the owner to acquire the portion of covered land.
						(b)Land conveyances
 (1)In generalSubject to paragraph (3), notwithstanding the inventory and land use planning requirements of sections 201 and 202 or the sales provisions of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711, 1712, 1713), not later than 180 days after the date of enactment of this Act and subject to valid existing rights held by third parties and any mining claims, millsite, or tunnel site of a qualified entity applicable to the covered land, the Secretary shall offer for sale to qualified entities, for fair market value, the remaining right, title, and interest of the United States in and to the covered land.
 (2)ConveyanceNot later than 1 year after the date of the acceptance of an offer under paragraph (1) by a qualified entity and completion of a sale for all or part of the covered land to a qualified entity, the Secretary, by delivery of an appropriate deed, patent, or other valid instrument of conveyance, shall convey to the qualified entity, all remaining right, title, and interest of the United States in and to the applicable portion of the covered land.
 (3)MergerSubject to valid existing rights held by third parties, on delivery of the instrument of conveyance to the qualified entity under paragraph (2), any prior interests in the locatable minerals and the right to use the surface for mineral purposes held by the qualified entity under a mining claim, millsite, tunnel site, or any other Federal land use authorization applicable to the covered land conveyed to the qualified entity shall merge with all right, title, and interest conveyed to the qualified entity by the United States under this section to ensure that the qualified entity receives fee simple title to the purchased covered land.
 (4)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the covered land to be conveyed under this subsection in accordance with—
 (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (B)the Uniform Standards of Professional Appraisal Practice.
 (5)CostsAs a condition of the conveyance of the covered land under this section, the qualified entity shall pay all costs related to the conveyance of the covered land conveyed, including the costs of surveys and other administrative costs associated with the conveyance.
 (6)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (7)Minor correctionsThe Secretary, in consultation with the County, may correct minor errors in the Map or a description of the covered land.
 (c)Disposition of proceedsAny amounts collected under this section shall be disposed of in accordance with section 104. (d)TerminationThe authority of the Secretary to sell covered land under this section shall terminate on the date that is 10 years after the date of enactment of this Act.
				202.Conveyance of land for use as a public cemetery
 (a)In generalThe Secretary shall convey to the County, without consideration, the Federal land described in subsection (b).
 (b)Description of Federal landThe Federal land referred to in subsection (a) is the approximately 10 acres of land depicted as Unionville Cemetery on the Map. (c)Use of conveyed landThe Federal land conveyed under subsection (a) shall be used by the County as a public cemetery.
				IIIWilderness areas
			301.Additions to the National Wilderness Preservation System
 (a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Cain mountain wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,339 acres, as generally depicted on the map entitled Proposed Cain Mountain Wilderness and dated February 9, 2017, which shall be known as the Cain Mountain Wilderness.
 (2)Bluewing wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 24,900 acres, as generally depicted on the map entitled Proposed Bluewing Wilderness and dated February 9, 2017, which shall be known as the Bluewing Wilderness.
 (3)Selenite peak wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 22,822 acres, as generally depicted on the map entitled Proposed Selenite Peak Wilderness and dated February 9, 2017, which shall be known as the Selenite Peak Wilderness.
 (4)Mount limbo wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,855 acres, as generally depicted on the map entitled Proposed Mt. Limbo Wilderness and dated February 9, 2017, which shall be known as the Mount Limbo Wilderness.
 (5)North sahwave wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,875 acres, as generally depicted on the map entitled Proposed North Sahwave Wilderness and dated February 9, 2017, which shall be known as the North Sahwave Wilderness.
 (6)Grandfathers' wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 35,339 acres, as generally depicted on the map entitled Proposed Grandfathers' Wilderness and dated February 9, 2017, which shall be known as the Grandfathers' Wilderness.
 (7)Fencemaker wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 14,942 acres, as generally depicted on the map entitled Proposed Fencemaker Wilderness and dated February 9, 2017, which shall be known as the Fencemaker Wilderness.
 (b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be 100 feet from the centerline of the road.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area.
 (2)EffectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map or legal description.
 (3)AvailabilityEach map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (4)WithdrawalSubject to valid existing rights, the wilderness areas designated by subsection (a) are withdrawn from—
 (A)all forms of entry, appropriation, and disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 302.Administration (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (b)LivestockThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (c)Incorporation of acquired land and interestsAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area.
				(d)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (e)Military overflightsNothing in this Act restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (f)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).
 (g)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological data collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
				(h)Water rights
 (1)FindingsCongress finds that— (A)the wilderness areas are located—
 (i)in the semiarid region of the Great Basin; and (ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—
 (I)actual or proposed water resource facilities located upstream; and (II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;
 (B)the wilderness areas are generally not suitable for use or development of new water resource facilities; and
 (C)because of the unique nature of the wilderness areas, it is possible to provide for proper management and protection of the wilderness and other values of land in ways different from those used in other laws.
 (2)PurposeThe purpose of this section is to protect the wilderness values of the wilderness areas by means other than a federally reserved water right.
 (3)Statutory constructionNothing in this Act— (A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas;
 (B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act;
 (C)establishes a precedent with regard to any future wilderness designations; (D)affects the interpretation of, or any designation made under, any other Act; or
 (E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.
 (4)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.
					(5)New projects
						(A)Definition of water resource facility
 (i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.
 (ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers. (B)Restriction on new water resource facilitiesExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas.
						(i)Temporary telecommunications device
 (1)In generalNothing in this Act prevents the placement of a temporary telecommunications device for law enforcement or agency administrative purposes in the Selenite Peak Wilderness in accordance with paragraph (2).
 (2)Additional requirementsAny temporary telecommunications device authorized by the Secretary under paragraph (1) shall— (A)be carried out in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); and (ii)all other applicable laws (including regulations);
 (B)to the maximum practicable, be located in such a manner as to minimize impacts on the recreational and other wilderness values of the area; and
 (C)be for a period of not longer than 7 years. 303.Wildlife management (a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.
 (b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—
 (1)consistent with relevant wilderness management plans; and (2)in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including noxious weed treatment and the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.
 (c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations, specifically sage-grouse, in the wilderness areas.
 (d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—
 (1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and
 (2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.
					(e)Hunting, fishing, and trapping
 (1)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.
 (2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under paragraph (1).
					(f)Cooperative agreement
 (1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas—
 (A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and
 (B)subject to all applicable laws (including regulations). (2)References; clark countyFor the purposes of this subsection, any references to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the wilderness areas.
					304.Release of wilderness study areas
 (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 48,600 acres of public land in the portions of the China Mountain, Mt. Limbo, Selenite Mountains, and Tobin Range wilderness study areas that have not been designated as wilderness by section 301(a) and the portion of the Augusta Mountains wilderness study area within the County that has not been designated as wilderness by section 301(a) have been adequately studied for wilderness designation.
 (b)ReleaseThe public land described in subsection (a)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
					305.Native American cultural and religious uses
 (a)In generalNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (b)Cultural usesNothing in this title precludes the traditional collection of pine nuts in a wilderness area for personal, noncommercial use consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).
				
	Passed the House of Representatives January 16, 2018.Karen L. Haas,Clerk
